Citation Nr: 9901739	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  92-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.

This appeal arises from a December 1991 rating decision of 
the New Orleans, Louisiana, Regional Office (RO).  In that 
decision, the RO denied service connection for pes cavus of 
the left foot.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veterans pes cavus of the left foot clearly and 
unmistakably existed prior to his service.

3.  The veteran had symptoms of left foot pain during 
service, but it is not reasonably shown that his underlying 
pes cavus condition worsened during service.


CONCLUSION OF LAW

The veterans pes cavus of the left foot was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a pes cavus 
deformity of his left foot.  The veterans contentions are 
expressed in statements from the veteran, from one of his 
brothers, and from his representative from a veterans service 
organization.  Those statements generally indicate that the 
veteran was born with pes cavus of the left foot.  The 
veteran essentially contends, however, that his pes cavus 
deformity was aggravated in service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  When a 
veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), the Department 
of Veterans Affairs (VA) has a duty to assist the veteran in 
the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991).

The veterans service medical records show treatment for left 
foot pain, with a diagnosis of pes cavus.  The Board finds 
that this evidence is sufficient to create a plausible and 
well grounded claim for service connection for pes cavus.  In 
addition, the Board is satisfied that all facts relevant to 
the veteran's claim have been properly developed, so that VA 
has satisfied its statutory obligation to assist the veteran 
in the development of his claim.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

The report of the veterans April 1964 service entrance 
examination noted no abnormality of the feet.  During 
service, the veteran sought treatment for pain in his left 
foot.  Sick call notes from two occasions in June 1964 
indicated that he complained of pain in his left foot.  The 
report of a July 1964 examination noted a one inch scar on 
the left great toe.  Sick call notes from February 1965 
indicated that the veteran reported left foot pain since the 
previous August.  He stated that the pain went across the top 
of his toes, and up the back of his leg.  The examiners 
impression was tinea pedis, a skin disorder.  Later in 
February 1965, the veteran had an orthopedic consultation.  
He reported left foot pain of several months duration.  The 
examiner noted an extremely high arch, and foreshortening of 
the left foot.  The examiner found that the veteran had pes 
cavus of moderate severity.  X-rays of the left foot taken in 
April 1965 revealed no bony abnormalities.  The report of the 
veterans April 1966 separation examination noted a one inch 
scar on the veterans left great toe, but noted no other 
disorders of either foot.  After service, the diagnosis of 
pes cavus of the left foot was repeated in the reports of VA 
medical examinations performed in November 1991 and November 
1996.

The veterans pes cavus was not recorded in his entrance 
examination.  Therefore, VA must presume that the veterans 
left foot was in sound condition when he entered service.  
See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  That presumption may be rebutted if there 
is clear and unmistakable evidence demonstrating that the 
veterans pes cavus existed prior to his service.  
See 38 C.F.R. § 3.304(b) (1998).  If the veterans pes cavus 
is a congenital defect, it cannot be a disease or injury 
incurred in service for purposes of establishing service 
connection.  See 38 C.F.R. § 3.303(c) (1998).

There is evidence that the veterans left foot pes cavus 
existed prior to his service, including evidence that his pes 
cavus is a congenital defect.  In a VA examination in 
November 1991, the veteran reported that he was born with a 
shortening of the left leg and foot.  He did not report any 
history of injury of the foot during service.  He reported 
that gout was diagnosed after service, in the 1970s.  He 
reported that he continued to have recurrent episodes in 
which he had pain and swelling in the left leg and foot with 
any standing and walking.  Between such episodes, he 
reported, he had pain in the foot with prolonged standing.  
The examining orthopedist observed an immediately 
noticeable left foot cavus deformity.  The veteran walked 
with a satisfactory gait pattern, with no definite limp.  
Reflexes and sensation of the foot were intact.  The left 
ankle had dorsiflexion only to neutral, and 45 degrees of 
plantar flexion.


In a July 1992 letter, the veterans brother, Mr. C. O. C., 
wrote that the veteran attempted to join the regular U.S. 
Navy in March 1964.  Mr. C. wrote that the veteran was not 
accepted into the Navy because he failed aptitude and 
intelligence tests and physical examination.  Mr. C. wrote 
that the veteran failed the physical examination due to a 
short left leg and a left foot cavus deformity, or clubfoot.  
Mr. C. wrote that the veteran went to a different location in 
April 1964, and applied to join the U.S. Naval Reserve.  Mr. 
C. wrote that the veteran had told him that he was not asked 
to remove his socks for that entrance examination.  Mr. C. 
wrote that the examiner apparently did not notice the 
veterans pes cavus, and the veteran was accepted into the 
Naval Reserve.  Shortly after the veteran was accepted into 
the Naval Reserve, Mr. C. wrote, he was ordered to active 
duty.  Mr. C. wrote that the veteran reported pain in his 
left foot and in his back during service, and that his pain 
was reduced when he was assigned to light duty that did not 
require extended standing or marching.

In an August 1992 statement, the veteran wrote that he had a 
left foot and left leg disorder when he entered service, and 
that those disorders were aggravated during service.  In an 
October 1992 statement, the veterans representative asserted 
that the veterans service records showed that he did not 
have left foot pes cavus when he entered service, and that he 
was first diagnosed with that condition during service.

In a November 1996 VA medical examination, the veteran 
reported that he was born with a left clubfoot.  The veteran 
provided the same history his brother had provided in the 
1992 letter, of being rejected by the Navy due to the 
clubfoot, and accepted by the Reserves, who did not notice 
the clubfoot.  The veteran reported that he had never had 
surgery on the foot.  He reported that he had problems with 
marching during boot camp.  He reported that he continued to 
have pain in his left foot with weightbearing, particularly 
with walking as much as a mile or standing as long as thirty 
to sixty minutes.  The examining physician noted a marked 
cavus deformity in the left foot, with a very high arch, 
slight clawing of the lesser toes, and the heel in about ten 
degrees of varus.  The examiner wrote that the veteran had 
cavo varus deformity of the left foot that was congenital, 
present since birth.  The examiner commented that there was 
no indication that the veterans military service had 
contributed to the problem.

In July 1997, the Board remanded the case for further 
development.  In the remand, the Board asked for an addendum 
to the November 1996 VA examination report to be prepared 
after the examiner reviewed the veterans claims file.  The 
Board asked that the examiner express an opinion as to 
whether the veterans current left foot disorder could 
reasonably be attributed to his period of service.  In August 
1997, the VA physician who had examined the veteran in 
November 1996 reported that he had reviewed the claims file.  
The physician noted the letter from the veterans brother 
that indicated that the veteran had been rejected by the 
regular Navy due to a short left leg and left pes cavus.  The 
examiner concluded that the veteran had pes cavus prior to 
his service.  The examiner noted, Cavus deformities do not 
result from activity or injury.

Statements by the veteran and his brother provide strong and 
credible evidence that the veteran had left foot pes cavus 
prior to entering service.  Added to that evidence is the 
conclusion of the VA physician that the veterans pes cavus 
is congenital.  The VA physician did not rely solely on 
history provided by the veteran and his brother, but 
supported his conclusion with a medical explanation, stating 
that cavus deformities do not result from activity or injury.  
Taking all of the evidence into account, the Board finds that 
there is clear and unmistakable evidence sufficient to rebut 
the presumption of soundness.  The Board concludes that the 
veterans left foot pes cavus existed prior to his service.

Although the veterans pes cavus existed prior to his 
service, service condition may be established for any 
aggravation of the condition during service.  A preexisting 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.307 (1998).  
Whether a disability underwent an increase in severity during 
service is determined based on all the evidence of record 
pertaining to the manifestations of the disability before, 
during and after service.  38 C.F.R. § 3.306(b) (1998).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  The veterans 
service records reflected that he reported symptoms of left 
foot pain during service, and that he was diagnosed with pes 
cavus.  In his separation examination, there was no notation 
of foot complaints or symptoms.  The left foot symptoms 
reported in medical records after service, intermittent pain 
with extended walking and standing, were consistent with the 
symptoms described during service.  As the veterans 
separation examination was negative for foot symptoms, the 
medical evidence does not indicate that the symptoms he 
experienced during service represented an overall worsening 
of the underlying pes cavus, rather than flare-ups of an 
ongoing condition with intermittent symptoms.  As the 
evidence does not show that the veterans underlying pes 
cavus worsened during service, the Board finds that the 
preexisting pes cavus defect was not aggravated by service.  
Therefore, the preponderance of the evidence is against the 
veterans claim for service connection for left foot pes 
cavus.


ORDER

Entitlement to service connection for a left foot disorder, 
pes cavus, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
